DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8-9, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ide et al. US 2011/0093224 A1 (hereinafter referred to as Ide). The examiner is relying on Figure 8 for the rejection below. However, the explanation for some of the elements shown in Figure 8. Come from Figures 4 or 5 without further modification.
Regarding claim 6, Ide teaches an apparatus comprising: an interface (IF) die (fig. 8, IF, par. [0137]), comprising an amplifier (fig. 8, elm. 150, par. [0133]), coupled to a switch circuit (fig. 8, elm. 102, par. [0092], [0129]); and a memory die (fig. 8, elm. CC0 to CC7, par. [0086], [0125]) stacked on the IF die (IF), the memory die comprising a plurality of test circuits (fig. 8, elm. 100-1 to 100-n, par. [0092]), selectively configurable (fig. 6, stp. 3, par. [0116]) to perform at least a first type of test configured to measure a first voltage drop (fig. 8, potential difference V2 between the inverted input terminal 152a of the operational amplifier 152 and the inverted input terminal 153a, par. [0141]) and a second type of test configured to measure a second voltage drop, (fig. 8, potential difference V3 between the output terminal of the operational amplifier 152 and the output terminal of the operational amplifier 153, par. [0141]) wherein the switch circuit (102) is configured to selectively couples a test circuit of the plurality of test circuits (100-1 to 100-n)  to the amplifier (fig. 8, elm. 150, par. [0133]).
Regarding claim 8, Ide teaches wherein the memory die (fig. 8, elm. CC0 to CC7, par. [0086], [0125]) comprises a plurality of through substrate vias (TSVs) (fig. 8, a plurality of the internal signal lines 101, including the through silicon via TSV1, par. [0092], [0101]) arranged in a TSV block (fig. 8, Each test circuit 100 includes, in addition to the internal signal line 101 including the through silicon via TSV1, par. [0092]).
Regarding claim 9, Ide teaches wherein the amplifier (fig. 8, elm. 150, par. [0133]), is positioned in an area of the IF die (fig. 8, IF, par. [0137]), which is outside and area vertically aligned with the TSV block (fig. 8, Each test circuit 100 includes, in addition to the internal signal line 101 including the through silicon via TSV1, par. [0092]).  
Regarding claim 12. Ide teaches wherein the plurality of TSVs (fig. , elm. TSV, par. [0110]), are selectively coupled (fig. 8, elm. 105, par. [0111]), to a power supply voltage (fig. 8, elm. VDD, par. [0110]),  via a current supply circuit (fig. 8, elm. second circuit 120 (the source 121a of the transistor 121), par. [0128]).  
Regarding claim 13, Ide teaches wherein switch circuit (fig. 8, elm. 102, par. [0092], [0129]) comprises a plurality of switches (fig. 8, each test circuit 100 includes, in addition to the internal signal line 101 including the through silicon via TSV1, a switch circuit 102 arranged to be in series with the internal signal line 101 on an interface chip IF side, par. [0092], [0129]), wherein each of the plurality of switches is coupled to one or more of a plurality of control signals (fig. 8, to-be-tested group selection signal Gr_SEL_IF and a to-be -tested through silicon via selection signal TSV_SEL_IF, par. [0101]), each of the plurality of control signals corresponding to one of the plurality of test circuits (fig. 8, elm. 100-1 to 100-n, par. [0092]).  
Regarding claim 14, Ide teaches an apparatus comprising: a memory die (fig. 1, elm. 10, par. [0046]), comprising a plurality of TSVs (fig. 8, a plurality of the internal signal lines 101, including the through silicon via TSV1, par. [0092], [0101]), wherein the TSVs are arranged in a TSV block (fig. 8, Each test circuit 100 includes, in addition to the internal signal line 101 including the through silicon via TSV1, par. [0092]) and an IF die (fig. 8, IF, par. [0137]), comprising an amplifier (fig. 8, elm. 150, par. [0133]), selectively coupled (fig. 8, elm. 140, par. [0138]), to the TSVs, wherein the memory die (fig. 8, elm. CC0 to CC7, par. [0086], [0125]) is stacked on the IF die, the IF die has a TSV block which is vertically aligned with the TSV block of the stacked memory die (fig. 8, elm. CC0 to CC7, par. [0086], [0125]), wherein the amplifier (fig. 8, elm. 150, par. [0133]), is positioned in an area of the IF die outside of the TSV block (see fig. 8) and a switch circuit (fig. 8, elm. 102, par. [0102], [0129]), to selectively couple the amplifier to a test circuit of a plurality of test circuits (fig. 8, elm. 100-1 to 100-n, par. [0092]), wherein the plurality of test circuits are selectively configurable (fig. 6, stp. 3, par. [0116]) plurality of test circuits (100-1 to 100-n) are selectively configurable to perform at least a first type of test configured to measure a first voltage drop (fig. 8, potential difference V2 between the inverted input terminal 152a of the operational amplifier 152 and the inverted input terminal 153a, par. [0141]) and a second type of test configured to measure a second voltage drop (fig. 8, potential difference V3 between the output terminal of the operational amplifier 152 and the output terminal of the operational amplifier 153, par. [0141]).
Regarding claim 16, Ide teaches, wherein the plurality of TSVs (fig. 8, a plurality of the internal signal lines 101, including the through silicon via TSV1, par. [0092], [0101]), of the TSV block (fig. 8, Each test circuit 100 includes, in addition to the internal signal line 101 including the through silicon via TSV1, par. [0092]) are arranged in a grid, and wherein the memory die (fig. 8, elm. CC0 to CC7, par. [0125]), further comprises current    supply circuits (fig. 8, elm. second circuit 120 (the source 121a of the transistor 121), par. [0128]), which are positioned in the TSV block (second circuit 120 is provided in each core chip on TSV1 in each test circuit 100, par. [0107]) and arranged in columns in between columns of the plurality of TSVs (see fig. 8, TSV1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claim 6 above, and further in view of Burt et al. US 2002/0190734 A1 (hereinafter referred to as Burt). 

Regarding claim 7, Ide does not teach wherein the amplifier is an “instrumentation amplifier”.  Applicant discusses the meaning of “instrumentation amplifier” in [034], and does so in a way consistent with terms of the art.
fig. 1, elm. 120. par. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an instrumentation amplifier configured as a differential amplifier that amplifies the difference in voltage between the voltage at input terminals and generates a signal at the output terminal which is proportional to the difference in resistance, as taught in Burt in modifying the apparatus of Ide, in order to provide the advantages of accurate resistance measurements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claim 8 above, and further in view of Tran et al. US 2014/0140138 A1 (hereinafter referred to as Tran). 

Regarding claim 10, Ide teaches wherein each of the plurality of TSVs are selectively coupled to the plurality of test circuits. 
Although Ide discusses a buffer B1 in paragraph [0077], Figures 4 through 8 of Ide do not show test circuits being connected to buffer circuits and therefore Ide does not teach the claimed  TSV buffer circuit arrangement. 
	Tran teaches a TSV buffer circuit (fig. 13, elm. 1350, par. [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a TSV buffer used to drive the TSV connection, as taught in Trans in modifying the apparatus of Ide, in order to provide the advantages of maintaining the same voltage levels of signal with very low current .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Tran as applied to claim 10 above, and further in view of Yamashita US 6,349,101 B1. 
Regarding claim 11, Ide and Tran does not teach the buffer circuits are coupled to a first shift register and a second shift register.  
	Tran is silent to the use of shift registers. Although Ide makes use of registers, additional modification of the combination of Ide in view of Tran, further in view of Yamashita is required to meet the limitations of claim 11.
Yamashita buffer circuit (fig. 3, elm. 10, col. 3, ln. 25-31), are coupled to a first shift register and a second shift register (fig. 3, elm. 11, 12, col. 3, ln. 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cell buffer circuit with a series connection of a first and a second shift register to which input cell data are sequentially input, as taught in Yamashita in modifying the apparatus of Ide and Tran, in order to provide the advantages of preventing loss of cell data when transmission is suspended.

Allowable Subject Matter
Claims 1-5, 17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an apparatus comprising: an interface (IF) die; and at least one memory die, wherein the at least one memory die is stacked over the IF die through a plurality of through substrate vias (TSVs), wherein the IF die comprises: a switch circuit configured to select one of a plurality of tests; and an instrumentation amplifier configured to be coupled to a target TSV of the plurality of TSVs, to perform the selected one of the plurality of tests, the plurality of tests including: a first test to measure a first voltage drop related to a voltage drop between the target TSV of the plurality of TSVs and one or more other TSVs of the plurality of TSVs; a second test to measure a second voltage drop related to a voltage drop between the target TSV of the plurality of TSVs and a first power supply line; a third test to measure a third voltage drop related to a voltage drop between the target TSV of the plurality of TSVs and a second power supply line; and a fourth test to measure a fourth voltage drop related to a voltage drop across a conductive line formed around the plurality of TSVs in combination with all other elements in claim 1.

Regarding claims 2-5, the claims are allowed as they further limit allowed claim 1.

Regarding claim 17, the prior art of record does not teach alone or in combination an apparatus comprising: an plurality of through silicon vias (TSVs); a crack test path, wherein the crack test path at least partially surrounds a perimeter of , wherein the shift register comprises a plurality of digits, wherein each digit is coupled to one of the plurality of measurement taps, and wherein the value of the digit determines the activation state of the coupled measurement tap in combination with all other elements in claim 17.

Regarding claim 20, the claims are allowed as they further limit allowed claim 17.

Regarding claim 19, the prior art of record does not teach alone or in combination an apparatus comprising: an plurality of through silicon vias (TSVs); a crack test path, wherein the crack test path at least partially surrounds a perimeter of each of the plurality of TSVs; a plurality of measurement taps coupled to the crack test path, wherein each measurement tap of the plurality of measurement tap comprises a sense transistor; a shift register coupled to the plurality of measurement taps, wherein the shift register selectively activates one or more of the plurality of measurement taps to determine an active measurement region of the crack test path; and an amplifier coupled to the active measurement region, wherein the active measurement region comprises a portion of the crack test path including one end coupled  4839-1480-0852\1Appl. No. 16/138,435an activated measurement tap and another end coupled to a non-activated measurement tap in combination with all other elements in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866